 



Exhibit 10.1
VNUS MEDICAL TECHNOLOGIES, INC.
AMENDED AND RESTATED 2000 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND
RESTRICTED STOCK UNIT AWARD AGREEMENT
     VNUS Medical Technologies, Inc. (the “Company”), pursuant to the VNUS
Medical Technologies, Inc. Amended and Restated 2000 Equity Incentive Plan (the
“Plan”), hereby grants to the holder listed below (“Holder”), the number of
Restricted Stock Units set forth below (the “Restricted Stock Units”). The
Restricted Stock Units are subject to all of the terms and conditions as set
forth herein and in the Restricted Stock Unit Award Agreement attached hereto as
Exhibit A (the “Restricted Stock Unit Agreement”) and the Plan, each of which
are incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Restricted Stock Unit Agreement.

     
Holder:
   
 
 
Grant Date:
   
 
 
Total Number of
   
Restricted Stock Units:
   
 
 

     
Vesting Schedule:
  The Restricted Stock Units shall vest in a series of ___ installments upon
your completion of each ___of continuous service to the Company as a Service
Provider over the ___-year period measured from the Grant Date. In no event
shall any additional Restricted Stock Units vest following the date you cease to
remain a Service Provider for any reason.
 
   
Distribution Schedule:
  The Restricted Stock Units shall be distributable in accordance with
Section 2.3 of the Restricted Stock Unit Agreement.

     By his or her signature below, Holder agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Unit Agreement and this Grant
Notice. Holder has reviewed the Restricted Stock Unit Agreement, the Plan and
this Grant Notice in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Restricted Stock Unit Agreement and the
Plan. Holder hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator of the Plan upon any questions
arising under the Plan, this Grant Notice or the Restricted Stock Unit
Agreement.

              VNUS MEDICAL TECHNOLOGIES, INC.   HOLDER:    
By:
      By:    
 
           
Print Name:
      Print Name:    
 
           
Title:
      Address:    
 
           
Address:
  2200 Zanker Road, Suite F        
 
           
 
  San Jose, California 95131        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE
RESTRICTED STOCK UNIT AWARD AGREEMENT
     Pursuant to the Restricted Stock Unit Award Grant Notice (“Grant Notice”)
to which this Restricted Stock Unit Award Agreement (this “Agreement”) is
attached, VNUS Medical Technologies, Inc. (the “Company”) has granted to Holder
the number of Restricted Stock Units under the VNUS Medical Technologies, Inc.
Amended and Restated 2000 Equity Incentive Plan (the “Plan”) indicated in the
Grant Notice.
ARTICLE I
GENERAL
     1.1 Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.
     1.2 Incorporation of Terms of Plan. The Restricted Stock Units and the
shares of Common Stock issuable with respect thereto are subject to the terms
and conditions of the Plan, which are incorporated herein by reference.
ARTICLE II
GRANT, VESTING AND DISTRIBUTION OF RESTRICTED STOCK UNITS
     2.1 Grant of Restricted Stock Units. In consideration of Holder’s past
and/or continued employment with or service to the Company or its Subsidiaries
and for other good and valuable consideration, effective as of the Grant Date
set forth in the Grant Notice (the “Grant Date”), the Company irrevocably grants
to Holder an award of the number of Restricted Stock Units indicated in the
Grant Notice, subject to all of the terms and conditions in the Plan and this
Agreement. A Restricted Stock Unit shall represent the right to receive a share
of Common Stock at the time the Restricted Stock Unit is available for
distribution on a deferred basis in accordance with the terms and conditions of
the Plan and this Agreement.
     2.2 Vesting of Restricted Stock Units. The Restricted Stock Units shall
vest in accordance with the vesting schedule set forth in the Grant Notice.
Unless and until the Restricted Stock Units have vested in accordance with the
vesting schedule set forth in the Grant Notice, Holder will have no right to any
distribution with respect to such Restricted Stock Units. In the event Holder’s
continuous status as a Service Provider terminates prior to the vesting of all
of the Restricted Stock Units, any Restricted Stock Units which remain unvested
at such time will terminate automatically and be forfeited without further
notice and at no cost to the Company.
     2.3 Distribution of Common Stock.
          (a) Subject to the terms and conditions of the Plan and this
Agreement, the shares of Common Stock underlying the Restricted Stock Units
shall be distributed to Holder (or in the event of Holder’s death, to his or her
estate) on or before the thirtieth day following the date such Restricted Stock
Units vest (each vesting occurrence, a “Distribution Event”).

 



--------------------------------------------------------------------------------



 



          (b) All distributions shall be made by the Company in the form of
whole shares of Common Stock (and cash in an amount equal to the value of any
fractional Restricted Stock Unit, determined based on the Fair Market Value as
of the distribution date).
          (c) Notwithstanding the foregoing, shares of Common Stock shall be
issuable pursuant to a Restricted Stock Unit at such times and upon such events
as are specified in this Agreement only to the extent issuance under such terms
will not cause the Restricted Stock Units or the shares of Common Stock issuable
pursuant to the Restricted Stock Units to be includible in the gross income of
Holder under Section 409A of the Code prior to such times or the occurrence of
such events, as permitted by the Code and the regulations and other guidance
thereunder.
     2.4 Restrictions on Transfer. Unless otherwise permitted by the
Administrator pursuant to the Plan, no Restricted Stock Units or shares of
Common Stock issuable with respect thereto or any interest or right therein or
part thereof shall be liable for the debts, contracts or engagements of Holder
or his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.
     2.5 Conditions to Issuance of Stock Certificates. The shares of Common
Stock deliverable with respect to the Restricted Stock Units, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares which have then been reacquired by the Company. Such shares shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any shares of Common Stock with respect to the Restricted Stock Units
prior to fulfillment of all of the following conditions:
          (a) The admission of such shares to listing on all stock exchanges on
which such Common Stock is then listed;
          (b) The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;
          (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;
          (d) The lapse of such reasonable period of time following the
applicable Distribution Event as the Administrator may from time to time
establish for reasons of administrative convenience; and
          (e) The receipt by the Company of full payment of all amounts which,
under federal, state or local tax law, the Company (or other employer
corporation) is required to withhold upon issuance of such shares.
     2.6 Rights as Stockholder. Except as otherwise provided herein, Holder
shall not be, nor have any of the rights or privileges of, a stockholder of the
Company in respect of any shares of

 



--------------------------------------------------------------------------------



 



Common Stock issuable pursuant to the Restricted Stock Units unless and until
such shares of Common Stock shall have been issued by the Company to Holder.
ARTICLE III
OTHER PROVISIONS
     3.1 Adjustment for Stock Split. In the event of any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), recapitalization, reclassification, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event, appropriate
adjustments shall be made in the Restricted Stock Units and/or the shares of
Common Stock issuable with respect thereto, consistent with any adjustment under
Section 16 of the Plan. The provisions of this Agreement shall apply, to the
full extent set forth herein with respect to the Restricted Stock Units and the
shares of Common Stock issuable with respect thereto, to any and all shares of
capital stock or other securities which may be issued in respect of, or in
exchange for, in substitution of the Restricted Stock Units and the shares of
Common Stock issuable with respect thereto, and shall be appropriately adjusted
for any stock dividends, splits, reverse splits, combinations, recapitalizations
and the like occurring after the date hereof.
     3.2 Taxes. Notwithstanding anything to the contrary in this Agreement, the
Company shall be entitled to require payment to the Company or any of its
Subsidiaries in cash or deduction from other compensation payable to Holder of
any sums required by federal, state or local tax law to be withheld with respect
to the issuance of the Restricted Stock Units or distribution of shares of
Common Stock with respect thereto. The Company shall not be obligated to deliver
any new certificate representing shares of Common Stock issuable with respect to
the Restricted Stock Units to Holder or his legal representative unless and
until Holder or his legal representative shall have paid or otherwise satisfied
in full the amount of all federal, state and local taxes applicable to the
taxable income of Holder resulting from the grant or vesting of the Restricted
Stock Units or the distribution of the shares of Common Stock issuable with
respect thereto.
     3.3 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Holder is subject to Section 16 of
the Exchange Act, the Plan, the Restricted Stock Units and the shares of Common
stock issuable with respect thereto and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
     3.4 Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Holder, the Company and all other interested persons.
No member of the Administrator shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan,
this Agreement or the Restricted Stock Units.

 



--------------------------------------------------------------------------------



 



     3.5 Restrictive Legends and Stop-Transfer Orders.
          (a) Any share certificate(s) evidencing the shares of Common Stock
issued hereunder shall be endorsed with any legend required by any applicable
federal or state securities laws.
          (b) Holder agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
          (c) The Company shall not be required: (i) to transfer on its books
any shares of Common Stock that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement; or (ii) to treat as owner
of such shares of Common Stock or to accord the right to vote or pay dividends
to any purchaser or other transferee to whom such shares shall have been so
transferred.
     3.6 Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company, and any notice to be given to Holder shall be addressed to Holder at
the address given beneath Holder’s signature on the Grant Notice. By a notice
given pursuant to this Section 3.6, either party may hereafter designate a
different address for notices to be given to that party. Any notice shall be
deemed duly given when sent via email or when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.
     3.7 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
     3.8 Governing Law; Severability. This Agreement shall be administered,
interpreted and enforced under the laws of the State of Delaware without regard
to conflicts of laws thereof. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.
     3.9 Conformity to Securities Laws. Holder acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Restricted Stock Units are
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
     3.10 Amendments. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by Holder and by a duly authorized
representative of the Company.
     3.11 No Employment Rights. Nothing in the Plan or this Agreement shall
confer upon Holder any right to continue in the employ or service of the Company
or any Subsidiary or shall

 



--------------------------------------------------------------------------------



 



interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which are expressly reserved, to discharge Holder at any time for
any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company and Holder.
     3.12 Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Holder and his or her heirs, executors, administrators, successors and assigns.
     3.13 Unfunded, Unsecured Obligations. The obligations of the Company under
the Plan and this Agreement shall be unfunded and unsecured, and nothing
contained herein shall be construed as providing for assets to be held in trust
or escrow or any other form of segregation of the assets of the Company for the
benefit of Holder or any other person. Holder shall have only the rights of a
general, unsecured creditor of the Company with respect to the Restricted Stock
Units, unless and until shares of Common Stock shall be distributed to Holder
under the terms and conditions of this Agreement.

 